Citation Nr: 1020026	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Brook





INTRODUCTION

The Veteran had active military service from August 1987 to 
August 1990, from November 1995 to April 1996, from October 
2004 to June 2006, and from June 2008 to January 2009.  He 
also had additional service in the Army National Guard.    

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision in which the RO, inter alia, 
denied service connection for bilateral hearing loss.  The 
Veteran filed a notice of disagreement (NOD) in July 2007, 
and the RO issued a statement of the case (SOC) in March 
2008.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) later in March 2008. 

In his substantive appeal, the Veteran requested a hearing 
before a Veterans Law Judge at the RO.   The requested 
hearing was scheduled for January 2010; however, the Veteran 
requested postponement.  Prior to the date of the rescheduled 
hearing, in correspondence received in April 2010, the 
Veteran cancelled his hearing request.  
 

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The only post-service, audiometric testing results of 
record establish that the Veteran does not have hearing loss 
in either ear to an extent recognized as a disability for VA 
purposes.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 C.F.R. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) 
includes enhanced duties to notify and assist claimants for 
VA benefits. VA regulations implementing the VCAA have been 
codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).   Notably, the final rule removes 
the third sentence of 38 C.F.R. § 3.159(b)(1), which had 
stated that VA will request that a claimant provide any 
pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a January 2005 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA.  This letter also specifically informed the 
appellant to submit any evidence in his possession pertinent 
to the claim (consistent with the legal authority then in 
effect), as well as provided general information pertaining 
to VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations.  The March 2005 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the January 2005 letter-which meets the 
notice requirements described in Dingess/Hartman and 
Pelegrini -also meets the VCAA's timing of notice 
requirement.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.   Pertinent medical 
evidence associated with the claims file consists of the 
service treatment records, the Veteran's National Guard 
records, the report of an August 2007 VA audiological 
evaluation and the report of April 2007 private audiological 
testing.   Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran, and by his representative on his behalf.  The Board 
finds that no additional RO action to further develop the 
record on the claim for service connection for hearing loss 
is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection 
may be granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing 
is considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz is 40 decibels or greater; the 
thresholds for at least three of these frequencies are 26 or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claim for service connection for hearing loss 
in light of above-noted legal authority, the Board finds that 
the claim must be denied.

The service treatment records and the Veteran's National 
Guard records reflect no complaints, findings, or diagnoses 
of any hearing loss in either ear.  The records include 
reports of hearing evaluations from August 1987, December 
1987, June 1990, November 2005 and June 2006, none of which 
include any findings of hearing loss.   

The above-cited evidence indicates that no hearing loss was 
shown in service.  The Board notes, however, that the absence 
of in-service evidence of hearing loss is not fatal to a 
claim for service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Competent evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of 38 C.F.R. § 3.385, as noted above) and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

On April 2007 private audiometric testing, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
0
5
0
0
10


On August 2007 VA audiological evaluation, the pure tone 
thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
5
5
5
5
15
LEFT
0
5
0
5
15

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  The 
audiologist found that the Veteran had normal hearing 
bilaterally. 

Thus, the only post-service, audiometric testing results of 
record establish that the Veteran does not have hearing loss 
in either ear to an extent recognized as a disability for VA 
purposes.  Notably, these testing results were obtained in 
2007, more than two years ago.  However, neither the Veteran 
nor his representative has presented or identified any 
existing audiometric testing results that show hearing loss 
to an extent recognized as a disability by VA standards, 
despite being given opportunity to do so.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent evidence establishes 
that the Veteran does not have a hearing loss disability in 
either ear, there can be no valid claim for service 
connection.  See Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
this case, the claim for service connection for bilateral 
hearing loss must be denied because the first essential 
criterion for a grant of service connection-competent 
evidence of the currently claimed disability-has not been 
met.   

In addition to the medical evidence, in adjudicating the 
claim for service connection, the Board has considered the 
assertions advanced by the Veteran and by his representative, 
on his behalf.  However, to whatever extent these assertions 
are being offered to establish the disability for which 
service connection is sought.  Notably, conducting the 
necessary testing to establish hearing loss to an extent 
recognized as a disability for VA purposes is a matter within 
the province of trained professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).   Thus, as laypersons, neither 
the Veteran, nor his representative, has the appropriate 
training or expertise to render a probative (persuasive) 
opinion on such a matter.  See, e.g., Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").   Hence, 
the lay assertions in this regard have no probative value.

For all the foregoing reasons, the claim for service 
connection for bilateral hearing loss must be denied.  In 
arriving at the decision to deny each claim, the Board has 
considered the applicability of the benefit-of-the- doubt 
doctrine.  However, as the preponderance of the competent, 
probative evidence weighs against the claim, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for hearing loss is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


